Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
The office acknowledges Applicants’ filing of the claim amendments (3/16/2022 and  03/29/2022) and arguments (3/16/2022). The examiner discussed proposed amendments with attorney Keith Bird. Applicants’ representative Marco Clementoni authorized the following examiner’s amendment on 3/29/2022. Claims 1-12, 17, 19 has been amended. Claims 21-28 has been cancelled. In light of the amendments and arguments, claims 1-20 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching the method of suppressing an autoimmune reaction to COVID afflicted subjects with an effective dosage of dapsone. The closest prior art Rubin disclose dapsone administration for chronic conditions like COPD, asthma, cystic fibrosis. Rubin teaches a method of treating inflammation in which dapsone functions as an immune modulator rather than an immune suppressor. Zhang in general teach a variety of anti-inflammatory drugs to treat Covid-19 including corticosteroids, chloroquine, hydro chloroquine etc. and does not render the use of dapsone obvious particularly in view of the lack of success of such drugs in treating Covid-19. As Applicants’ have stated in the arguments the recently published articles disclose the effects achieved using dapsone in the treatment of Covid-19 (See Kanwar et al, 2022). The prior art do not teach or suggest the claimed method. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627